UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6158



DENNIS MICHAEL TITUS,

                                            Plaintiff - Appellant,

          versus

JOHN B. METZGER, III, Former Chairman of the
Virginia Parole Board, his Predecessors and
Successors, et al.; BRUCE C. MORRIS, Acting
Chairman; SANDRA L. COMBS; WINNIE R. DIXON;
JOSEPH F. LEWIS; LINDA R. PITMAN, all members
of the Virginia Parole Board; GEORGE F. ALLEN,
Governor, for the state of Virginia; JERRY W.
KILGORE, Secretary of Public Safety for
Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-49-2)

Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Dennis Michael Titus, Appellant Pro Se. Wirt Peebles Marks, IV,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-
cordingly, we affirm on the reasoning of the district court. Titus

v. Metzger, No. CA-96-49-2 (E.D. Va. Jan. 7, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2